The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of June 19, 2020. By Preliminary amendment the Applicant canceled claims 1-24 and added new claims 25-48. Therefore, claims 25-48 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on June 19, 2020 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-34, 36, 39, 40, 41, 42, 43, 44, 46, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent Application Publication 2011/0090167 A1) in view of Eatwell (US Patent 5,638,022).
	In regard of claim 25, Harris discloses an areal device for localized deformation comprising a panel having an interactive surface with one or more exterior interactive elements (See at least Figures 1a and 3b of Harris illustrating a panel (10) with interactive surface (12) as discussed in paragraphs [0047-0048] of Harris), comprising at least one interactive area with the exterior, at least one actuator capable of causing deformation in a direction orthogonal to the plane of the panel in the interactive area, the at least one interactive area being located in the near field of the actuator (See at least Figures 1A of Harris illustrating interactive area with actuators (16, 18) capable of causing deformation as discussed in paragraphs [0050] and interactive area (22, 44)  as discussed in paragraph [0049]), control means of said at least one actuator being configured to send control signals to said actuator, comprising calculation means of said control signals, said calculation means executing an operation of inverse filtering, so as to emit from a desired displacement of said area, control signals at least partially compensating the distortion, reverberation and propagation of waves (See at least Figure 3b of Harris illustrating control means (20) sending control signals to actuators (16, 18) and executing an operation of filtering as discussed in paragraphs [. 

	In the same field of endeavor, Eatwell discloses an inverse filter for compensation of distortion of a signal from actuator (9) as illustrated at least in Figure 1 and discussed in paragraphs column 4, lines 38-65 of Eatwell. 
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use an inverse filtering shown by Eatwell with the device shown by Harris in order to selectively remove periodic noise from communications signals. 
	In regard of claim 26, Harris and Eatwell further disclose the device according to claim 25, wherein the interactive surface comprises a plurality of interactive areas arranged relative to one another such that they cover substantially the whole of the interactive surface and a plurality of actuators, each of said interactive areas being located in the near field of at least one actuator, said calculating means executing an inverse filtering operation, so as to emit from a desired displacement or displacements of one or more interactive areas, control signals at least partially compensating the distortion, reverberation and propagation of waves (See at least Figure 1A of Harris illustrating the device with plurality of interactive areas like (22, 44) that cover all surface (10) and plurality of actuators (16, 18) and interactive areas located near actuators and generate control signal for compensation of distortion using inversion filtering as discussed in Eatwell and was presented above in rejection of claim 25). 

claim 27, Harris and Eatwell further disclose the device according to claim 26, wherein the interactive surface comprises a plurality of interactive areas arranged relative to one another such that they cover substantially the whole of the interactive surface and at least as many actuators as interactive areas, said calculating means executing an inverse filtering operation, so as to emit from one desired displacement or displacements of one or a plurality of interactive areas, the control signals at least partially compensating the distortion, reverberation and propagation of waves (See rejection of claim 1 presented above). 
	In regard of claim 28, Harris and Eatwell further disclose the device according to claim 25, wherein the interactive area or areas are located at a smaller distance or a distance equal to the wavelength of the control signals and/or dimensions of the actuators in the directions of the interactive surface (See at least Figure 1a of Harris illustrating the interactive areas like (22, 44) are located at a smaller distance of the interactive surface). 
	In regard of claim 29, Harris and Eatwell further disclose the device according to claim 25, wherein the surface of the actuator or actuators is between 1 cm.sup.2 and several cm.sup.2 (See at least paragraph [0049] of Harris stating that actuators are about 10 cm). 
	In regard of claim 29, Harris and Eatwell further disclose the device according to claim 25, wherein the actuator or actuators are disposed underneath said interactive area or areas, opposite the interactive surface (See at least Figure 1A of Harris illustration actuators (16, 18) disposed underneath interactive surface (12)). 
claim 31, Harris and Eatwell further disclose the device according to claim 25, wherein the interactive areas or areas are spaced apart from the actuator or actuators in the plane of the interactive surface (See at least Figure 1A of Harris illustrating that interactive areas (22, 44) are spaced from the actuators (16, 18)). 
	In regard of claim 32, Harris and Eatwell further disclose the device according to claim 25, comprising means for detecting contact between at least the interactive area and an exterior interactive element (See at least Figure 1A of Harris illustrating contact between the interactive area (22, 44) and an exterior interactive element (12)). 
	In regard of claim 33, Harris and Eatwell further disclose the device according to claim 25, comprising means for detecting contact between the exterior interactive element or elements and all the interactive areas (See at least Figure 3b of Harris illustrating the sensor (17) which detects contact with the exterior interactive element (12) as discussed in paragraph [0051] of Harris). 
	In regard of claim 34, Harris and Eatwell further disclose the device according to claim 25, comprising means for measuring the contact force of the exterior element or elements with the interactive area or areas (See at least Figure 2c of Harris illustrating pressure level measuring as discussed in paragraph [0049]). 
	In regard of claim 36, Harris and Eatwell further disclose the device according to claim 25, wherein the actuators are piezoelectric actuators (See at least paragraph [0009] of Harris disclosing the actuators are piezoelectric). 
	In regard of claim 39, Harris and Eatwell further disclose the device according to claim 25, wherein at least a portion of each actuator is fixed directly to the panel (See at 
	In regard of claim 40, Harris and Eatwell further disclose the device according to claim 25, comprising a screen arranged underneath the panel opposite the interactive surface (See Figure 1A of Harris illustrating a screen (12) underneath the panel (10) as discussed in paragraphs [0051-0052]). 
	In regard of claim 41, Harris and Eatwell further disclose the device according to the claim 40, wherein the screen is fixed to the panel opposite the interactive surface (See at least Figure 1A of Harris illustrating the screen (12) fixed to the panel (10) opposite the interactive surface). 
	In regard of claim 42, Harris and Eatwell further disclose the device according to claim 40, wherein the screen is fixed to the panel opposite the interactive surface, and wherein the actuators are fixed onto the screen opposite the face of the screen in contact with the panel (See Figure 1a of Harris illustrating the screen (12) fixed to the panel (10) opposite the interactive surface and actuators (16-18) fixed onto the screen (12) opposite the face of the screen in contact with panel). 
	In regard of claim 43, Harris and Eatwell further disclose the device according to claim 25, configured to interact with interactive elements of the given surface, wherein the surface of the actuator or actuators corresponds essentially to the given surface of the interactive elements (See Figure 1a-3b of Harris illustrating the given surface (12) and actuators (16, 18) corresponding to that surface). 

claim 44, Harris and Eatwell further disclose the tactile stimulation interface comprising a device according to claim 25 (See at least Figure 3a of Harris and paragraphs [0006, 0007, 0011-0014, 0050] discussing tactile stimulation/tactile feedback). 
	In regard of claim 46, Harris and Eatwell further disclose a method of functioning of an areal device with localized deformation comprising a panel having an interactive surface with one or more exterior interactive elements, comprising at least one interactive area with the exterior, at least one actuator in contact with the interactive surface and capable of causing a deformation in a direction orthogonal to the plane of the panel, the at least one interactive area being located in the near field of the actuator, said method comprising: detecting a contact between said interactive area and the exterior interactive element, selecting a desired displacement of said interactive area, generating a control signal by means of an inverse filtering operation from desired displacements, applying the control signal to said actuator (See rejection of claim 1 provided above). 
	In regard of claim 47, Harris and Eatwell further disclose a method of functioning of an areal device with localized deformation comprising a panel having an interactive surface with one or more exterior elements, comprising interactive areas with the exterior, actuators in contact with the interactive surface and capable of causing a deformation in a direction orthogonal to the plane of the panel, each of said interactive areas being located in the near field of at least one actuator, the method comprising: detecting one or more contacts between said interactive areas and the interactive elements, selecting a desired displacement for each of said interactive areas, 
	In regard of claim 48, Harris and Eatwell further disclose the method of functioning according to claim 47, wherein all or a portion of the actuators are arranged below the interactive areas and wherein control signals are applied to all or a portion of the actuators located below an interactive area with which a contact with an exterior element has been detected (See Figures 1a-3b of Harris illustrating actuators (16, 18) to which control signals applied (22) located below an interactive area (12)).
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent Application Publication 2011/0090167 A1) in view of Eatwell (US Patent 5,638,022).
	In regard of claim 35, Harris and Eatwell further disclose the device according to claim 25, wherein the interactive surface comprises a plurality of interactive areas arranged relative to one another such that they cover substantially the whole of the interactive surface and a plurality of actuators, each of said interactive areas being located in the near field of at least one actuator, said calculating means executing an inverse filtering operation, so as to emit from a desired displacement or displacements of one or more interactive areas, control signals at least partially compensating the 
	However, the combination of Harris and Eatwell does not specifically disclose the device, wherein the interactive areas and the actuators have a hexagonal form. 
	In the same field of endeavor, Kappel et al. disclose actuators (2) having a hexagonal form as illustrated in Figures 1-2 and discussed in paragraphs [abstract, 0009, 0014, 0032].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use actuators shown by Kappel et al. with the device shown by Harris and Eatwell in order to provide different cross-sectional geometry. 
Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent Application Publication 2011/0090167 A1) in view of Eatwell (US Patent 5,638,022) and further in view of Bullock et al. (2017/0001599 A1).
	In regard of claim 37, Harris and Eatwell further disclose the device according to the claim 36.
	However, the combination of Harris and Eatwell does not specifically disclose the device, wherein the actuators comprise thin transparent films. 
	In the same field of endeavor, Bullock et al. disclose the actuators (212) as shown in Figures 2A-2B a d discussed in paragraphs  [0037, 0041] of Bullock et al. 
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use transparent actuator film shown by Bullock et al. with the device shown by Harris and Eatwell in order to provide user with sufficient visibility. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent Application Publication 2011/0090167 A1) in view of Eatwell (US Patent 5,638,022) and further in view of Houston et al. (US Patent Application Publication 2016/014404 A1).
	In regard of claim 38, Harris and Eatwell further disclose the device according to claim 25.
	However, the combination of Harris and Eatwell does not specifically show the device wherein the actuators are electromagnetic actuators, each comprising a coil and a magnet, the magnet or the coil being capable of exerting force on the panel. 
	In the same field of endeavor, Houston et al. discloses electromagnetic actuators (110) comprising magnet (116) and coil (114) as shown in Figure 5 and discussed in paragraphs [0177, 0178, 0180].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use electromagnetic actuator shown by Houston et al. with the device shown by Harris and Eatwell in order to provide user with linear motion.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent Application Publication 2011/0090167 A1) in view of Eatwell (US Patent 5,638,022) and further in view of Iso (US Patent Application Publication 2007/0002029 A1).
	In regard of claim 45, Harris and Eatwell further disclose device of claim 39. 
	However, the combination of Harris and Eatwell does not specifically discuss that this device comprises the track pad. 

Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use the device shown by Harris and Eatwell as a track pad as shown by Iso in order to provide user with ability to make inputs.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication 2004/0160118 to Knollengerg et al. disclosing actuator apparatus with tactile feedback. 
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.


/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692